       Case 1:21-cv-00460-AWI-JLT Document 12 Filed 06/09/21 Page 1 of 8


1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                         EASTERN DISTRICT OF CALIFORNIA
9
10   JOHNNY HERNANDEZ, an individual, )        Case No.: 1:21-cv-00460-AWI-JLT
                                      )
11                 Plaintiff,         )        SCHEDULING ORDER (Fed. R. Civ. P. 16)
12          v.                        )
                                      )        Pleading Amendment Deadline: 9/13/2021
13   INDUSTRIAL FINISHES AND SYSTEMS, )
     INC., an Oregon corporation,     )        Discovery Deadlines:
14                                    )              Initial Disclosures: 7/15/2021
                   Defendant.         )              Non-Expert: 4/7/2022
15
                                      )              Expert: 6/22/2022
16                                    )              Mid-Discovery Status Conference:
                                      )              10/15/2021 at 8:30 a.m.
17   INDUSTRIAL FINISHES AND SYSTEMS,
                                      )
     INC., an Oregon corporation,
                                      )        Non-Dispositive Motion Deadlines:
18                                    )              Filing: 8/5/2022
                   Counter Claimant,
19                                    )              Hearing: 9/2/2022
                                      )
            v.
20                                    )        Dispositive Motion Deadlines:
                                      )               Filing: 9/30/2022
21   JOHNNY HERNANDEZ, an individual,
                                      )               Hearing: 11/14/2022
22                                    )
                   Counter Defendant.
                                      )        Settlement Conference:
23                                    )               5/23/2022 at 9:00 a.m.
                                                      510 19th Street, Bakersfield, CA
24
                                               Pre-Trial Conference:
25
                                                       1/12/2023 at 10:00 a.m.
26                                                     Courtroom 2

27                                             Trial:   3/28/2023 at 8:30 a.m.
                                                        Courtroom 2
28                                                      Jury trial: 5-7 days

                                           1
          Case 1:21-cv-00460-AWI-JLT Document 12 Filed 06/09/21 Page 2 of 8


1    I.      Information Concerning the Court’s Schedule

2            Out of fairness, the Court believes it is necessary to forewarn litigants that the Fresno Division

3    of the Eastern District of California now has the heaviest District Court Judge caseload in the entire

4    nation. While the Court will use its best efforts to resolve this case and all other civil cases in a timely

5    manner, the parties are advised that not all of the parties’ needs and expectations may be met as

6    expeditiously as desired. As multiple trials are set to begin upon the same date, parties may find their

7    case trailing with little notice before the trial begins. The law requires that the Court give any criminal

8    trial priority over civil trials or any other matter. The Court must proceed with a criminal trial even if a

9    civil trial was filed earlier and set for trial first. Continuances of any civil trial under these

10   circumstances will no longer be entertained, absent a specific and stated finding of good cause. All

11   parties should be informed that any civil trial set to begin during the time a criminal trial is proceeding

12   will trail the completion of the criminal trial.

13           The parties are reminded of the availability of a United States Magistrate Judge to conduct all

14   proceedings in this action. A United States Magistrate Judge is available to conduct trials, including

15   entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and Local

16   Rule 305. The same jury pool is used by both United States Magistrate Judges and United States

17   District Court Judges. Any appeal from a judgment entered by a United States Magistrate Judge is

18   taken directly to the United States Court of Appeal for the Ninth Circuit. The parties are informed that

19   no substantive rulings or decisions will be affected by whether a party chooses to consent.

20           Finally, the Fresno Division of the Eastern District of California, whenever possible, is utilizing

21   United States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant

22   to the Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance

23   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

24   District of California.

25           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

26   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

27   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

28   whether they will consent to the jurisdiction of the Magistrate Judge.


                                                           2
            Case 1:21-cv-00460-AWI-JLT Document 12 Filed 06/09/21 Page 3 of 8


1    II.       Pleading Amendment Deadline

2              Any requested pleading amendments are ordered to be filed, either through a stipulation or

3    motion to amend, no later than September 13, 2021.

4    III.      Discovery Plan and Cut-Off Date

5              The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

6    on or before July 15, 2021.

7              The parties are ordered to complete all discovery pertaining to non-experts on or before April 7,

8    2022, and all discovery pertaining to experts on or before June 22, 2022.

9              The parties are directed to disclose all expert witnesses, in writing, on or before May 13, 2022,

10   and to disclose all rebuttal experts on or before May 24, 2022. The written designation of retained and

11   non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and

12   shall include all information required thereunder. Failure to designate experts in compliance with

13   this order may result in the Court excluding the testimony or other evidence offered through such

14   experts that are not disclosed pursuant to this order.

15             The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

16   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

17   included in the designation. Failure to comply will result in the imposition of sanctions, which may

18   include striking the expert designation and preclusion of expert testimony.

19             The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

20   disclosures and responses to discovery requests will be strictly enforced.

21             A mid-discovery status conference is scheduled for October 15, 2021 at 8:30 a.m. before the

22   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

23   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

24   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

25   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

26   completed as well as any impediments to completing the discovery within the deadlines set forth in this

27   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

28   via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the


                                                          3
           Case 1:21-cv-00460-AWI-JLT Document 12 Filed 06/09/21 Page 4 of 8


1    Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

2    telephonically no later than five court days before the noticed hearing date.

3    IV.      Pre-Trial Motion Schedule

4             All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

5    than August 5, 20221, and heard on or before September 2, 2022. Non-dispositive motions are heard

6    at 9:00 a.m., before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the United

7    States District Courthouse located at 510 19th Street, Bakersfield, California.

8             No motion to amend or stipulation to amend the case schedule will be entertained unless it

9    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

10   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

11   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

12   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

13   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

14   obligation of the moving party to arrange and originate the conference call to the court. To schedule

15   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

16   (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the conference,

17   counsel SHALL file informal letter briefs detailing their positions. The briefs may not exceed 7 pages,

18   excluding exhibits. Counsel must comply with Local Rule 251 with respect to discovery disputes

19   or the motion will be denied without prejudice and dropped from the Court’s calendar.

20            In scheduling such motions, the Magistrate Judge may grant applications for an order shortening

21   time pursuant to Local Rule 144(e). However, if counsel does not obtain an order shortening time, the

22   notice of motion must comply with Local Rule 251.

23            Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

24   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

25   receives a written notice of the intent to appear telephonically no later than five court days before the

26
27
              1
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                          4
           Case 1:21-cv-00460-AWI-JLT Document 12 Filed 06/09/21 Page 5 of 8


1    noticed hearing date.

2             All dispositive pre-trial motions shall be filed no later than September 30, 2022, and heard no

3    later than November 14, 2022, in Courtroom 2 at 8:30 a.m. before the Honorable Anthony W. Ishii,

4    United States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R.

5    Civ. P. 56 and Local Rules 230 and 260.

6    V.       Motions for Summary Judgment or Summary Adjudication

7             At least 21 days before filing a motion for summary judgment or motion for summary

8    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues to

9    be raised in the motion.

10            The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

11   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole or

12   in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the issues

13   for review by the court; 5) explore the possibility of settlement before the parties incur the expense of

14   briefing a motion; and 6) to develop a joint statement of undisputed facts.

15            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

16   statement of undisputed facts at least five days before the conference. The finalized joint statement of

17   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

18   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

19   statement of undisputed facts.

20            In the notice of motion the moving party SHALL certify that the parties have met and conferred

21   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

22   comply may result in the motion being stricken.

23   VI.      Pre-Trial Conference Date

24            January 12, 2023, at 10:00 a.m. in Courtroom 2 before Judge Ishii.

25            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

26   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

27   directly to Judge Ishii's chambers, by email at AWIOrders@caed.uscourts.gov.

28            Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the


                                                        5
         Case 1:21-cv-00460-AWI-JLT Document 12 Filed 06/09/21 Page 6 of 8


1    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

2    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

3    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

4    Court to explain the nature of the case to the jury during voir dire.

5    VII.     Trial Date

6             March 28, 2023, at 8:30 a.m. in Courtroom 2 before the Honorable Anthony W. Ishii, United

7    States District Court Judge.

8             A.       This is a jury trial.

9             B.       Counsels' Estimate of Trial Time: 5-7 days.

10            C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

11   California, Rule 285.

12   VIII. Settlement Conference

13            A settlement conference is scheduled for May 23, 2022, at 9:00 a.m., located at 510 19th Street,

14   Bakersfield, California.

15            Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

16   appear at the settlement conference with the parties and the person or persons having full authority

17   to negotiate and settle the case on any reasonable terms2 discussed at the conference. Each of the

18   participants SHALL participate in good faith and in the spirit of compromise. If they cannot do so, they

19   SHALL alert the Court and their opponent, so that the Court can determine whether the conference

20   should be continued or vacated.

21            Consideration of settlement is a serious matter that requires preparation prior to the settlement

22   conference. Set forth below are the procedures the Court will employ, absent good cause, in

23   conducting the conference.

24            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via fax

25   or e-mail, a written itemization of damages and a meaningful3 settlement demand which includes a brief

26
27            2
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by a
28   person whose recommendations about settlement are relied upon by the ultimate decision makers.
              3
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If,

                                                                 6
         Case 1:21-cv-00460-AWI-JLT Document 12 Filed 06/09/21 Page 7 of 8


1    explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

2    settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

3    with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

4    appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

5    productive.

6             If settlement is not achieved, each party SHALL attach copies of their settlement offers to their

7    Confidential Settlement Conference Statement, as described below. Copies of these documents shall

8    not be filed on the court docket.

9                       CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

10            At least five court days before the settlement conference, the parties shall submit, directly to

11   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

12   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

13   any other party, although the parties may file a Notice of Lodging of Settlement Conference

14   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

15   Settlement Conference indicated prominently thereon.

16            The Confidential Settlement Conference Statement shall include the following:

17            A.       A brief statement of the facts of the case.

18            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

19                     the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on

20                     the claims and defenses; and a description of the major issues in dispute.

21            C.       A summary of the proceedings to date.

22            D.       An estimate of the cost and time to be expended for further discovery, pretrial and trial.

23            E.       The relief sought.

24            F.       The party's position on settlement, including present demands and offers and a history of

25                     past settlement discussions, offers and demands.

26
27
28   however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this should
     trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the settlement
     conference via stipulation.

                                                                  7
           Case 1:21-cv-00460-AWI-JLT Document 12 Filed 06/09/21 Page 8 of 8


1    IX.      Requests for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

2    Trial

3             Not applicable at this time.

4    X.       Related Matters Pending

5             There are no pending related matters.

6    XI.      Compliance with Federal Procedure

7             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

8    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

9    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

10   handle its increasing case load, and sanctions will be imposed for failure to follow both the Federal

11   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

12   XII.     Effect of this Order

13            The foregoing order represents the best estimate of the court and counsel as to the agenda most

14   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

15   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

16   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

17   subsequent status conference.

18            The dates set in this order are firm and will not be modified absent a showing of good

19   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

20   contained herein will not be considered unless they are accompanied by affidavits or declarations,

21   and where appropriate attached exhibits, which establish good cause for granting the relief

22   requested.

23            Failure to comply with this order may result in the imposition of sanctions.

24
25   IT IS SO ORDERED.

26         Dated:   June 8, 2021                              _ /s/ Jennifer L. Thurston
27                                                    CHIEF UNITED STATES MAGISTRATE JUDGE

28


                                                          8
